Case 5:19-cv-02498-DSF-AFM Document 57 Filed 07/17/20 Page 1 of 2 Page ID #:2596




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA




     THE STANDARD FIRE                     EDCV 19-2498 DSF (AFMx)
     INSURANCE CO., et al.,
         Plaintiffs,                       Order DENYING Motion for
                                           Summary Judgment (Dkt. No. 24)
                      v.

     ESTATE OF BETTY GOLDBERG,
     et al.,
             Defendants.



        Plaintiffs are various insurance companies (Insurers) who issued
     policies to Tri-County Sales, Inc. and Goss-Jewett & Co., Inc. effective
     between 1978 and 1986. Tri-County and Goss-Jewett are alleged to be
     responsible for releases of perchloroethylene (PCE) at 220 W. Gutierrez
     Street in Santa Barbara, California (the Property) as a result of their
     operation of a dry cleaning supply business on the Property.

        The Insurers are currently defending claims against Goss-Jewett
     and the estates of several former officers, directors, and shareholders of
     Goss-Jewett in an underlying environmental cost recovery case pending
     in this Court and in a separate state court environmental case. The
     Insurers now move for summary judgment in this coverage case,
     arguing that the policies at issue do not cover the alleged releases in
     the underlying environmental cases. The Court deems this matter
     appropriate for decision without oral argument. See Fed. R. Civ. P. 78;
     Local Rule 7-15.

       The policies at issue have minor wording differences, but it is
     uncontested that they all contain general pollution exclusions that bar
Case 5:19-cv-02498-DSF-AFM Document 57 Filed 07/17/20 Page 2 of 2 Page ID #:2597



     coverage for contamination of land, atmosphere, or water unless the
     contamination is due to a “sudden and accidental” discharge or release
     of contaminants.

        Defendants make numerous arguments against summary judgment.
     The Court need not discuss most of them because there are disputed
     questions of material fact regarding whether releases of PCE during
     the relevant period were “sudden and accidental.”

        As elaborated in the Court’s recent summary judgment order in the
     underlying federal case, despite extensive discovery, there remains
     substantial uncertainty around the circumstances of the PCE releases
     at the Property. Defendants’ geological expert, James Wells, is of the
     opinion that the extent and pattern of the contamination suggests that
     relatively large amounts of PCE must have been released over short
     periods of time – i.e., that there were sudden releases. Otherwise,
     Wells opines, the contamination would not have been able to reach the
     depths and concentrations observed. There is also substantial evidence
     that Tri-County and Goss-Jewett would not have wanted to
     intentionally dump PCE on the Property because PCE was inventory
     that they were reselling and PCE was a relatively expensive product.
     There is evidence that common carrier truck drivers delivering PCE to
     the Property were emptying residual PCE from their hoses into storm
     drains at the end of their deliveries, but there is not definitive evidence
     that these driver releases are sufficient to account for all of the
     contamination on the Property and surrounding area.

        The motion for summary judgment is DENIED.

        IT IS SO ORDERED.



     Date: July 17, 2020                   ___________________________
                                           Dale S. Fischer
                                           United States District Judge




                                          2
